Opinion filed February 27, 2015




                                         In The


        Eleventh Court of Appeals
                                       __________

                                  No. 11-13-00052-CR
                                       __________

             JIMMY BERNARD BILLINGSLEY, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee


               On Appeal from the Criminal District Court No. 3
                                  Tarrant County, Texas
                         Trial Court Cause No. 1235745D


                     MEMORANDUM OPINION
      Jimmy Bernard Billingsley entered an open plea of guilty to the offense of
aggravated assault. Upon accepting his plea, the trial court found him guilty of the
offense and assessed his punishment at confinement in the Institutional Division of
the Texas Department of Criminal Justice for a term of fifteen years. In a single
issue, Appellant challenges his conviction by arguing that the evidence in support
of his guilty plea was insufficient under TEX. CODE CRIM. PROC. ANN. art. 1.15
(West 2005). We affirm.
                                         Background
       Appellant was charged in a four-count indictment with committing various
forms of assault by transmitting the human immunodeficiency virus (HIV) to Q.S.
Appellant pleaded guilty to Count Four of the indictment.1 Count Four alleged that
Appellant intentionally or knowingly committed assault by causing serious bodily
injury to Q.S. by causing her to contract HIV. Appellant executed a “Judicial
Confession” whereupon he swore under oath that he had read the indictment “filed
in this case and [he] committed each and every act alleged therein, except those
acts waived by the State.” At the plea hearing, Appellant testified that he was
pleading guilty because he was guilty “and for no other reason.”
                                            Analysis
       Appellant contends that his guilty plea was void because the State did not
present sufficient evidence under Article 1.15 that he caused serious bodily injury
by the transmission of HIV. In support of his argument, Appellant cites various
publications that were not presented to the trial court; he asserts that the
transmission of HIV should not be considered per se serious bodily injury today
because of medical advancements in the treatment of the disease and the stigma
presented by such a characterization.              The State responds by arguing that
Appellant’s judicial confession alone satisfied the requirements of Article 1.15.
We agree with the State’s contention.
       When a criminal defendant knowingly, intelligently, and voluntarily pleads
guilty, he waives his right to challenge the sufficiency of the evidence under the
traditional standard set out in Jackson v. Virginia, 443 U.S. 307 (1979). Ex parte
       1
        At the plea hearing, the trial court stated that Appellant pleaded guilty to “Count Five.”
Appellant acknowledges in his brief, however, that he actually pleaded guilty to Count Four in the
indictment.
Martin, 747 S.W.2d 789, 791 (Tex. Crim. App. 1988).              However, when a
defendant pleads guilty before the trial court to a noncapital felony offense, a
conviction is not authorized under Article 1.15 unless there is evidence offered to
support the guilty plea. Menefee v. State, 287 S.W.3d 9, 13 (Tex. Crim. App.
2009). When the defendant enters a guilty plea, there is no requirement that the
supporting evidence prove the defendant’s guilt beyond a reasonable doubt.
Ex parte Martin, 747 S.W.2d at 792; Staggs v. State, 314 S.W.3d 155, 159 (Tex.
App.—Houston [1st Dist.] 2010, no pet.); McGill v. State, 200 S.W.3d 325, 330
(Tex. App.—Dallas 2006, no pet.). Rather, in reviewing the sufficiency of the
State’s evidence, we will affirm the trial court’s judgment if the evidence embraces
every essential element of the offense charged. Stone v. State, 919 S.W.2d 424,
427 (Tex. Crim. App. 1996). A conviction rendered without sufficient evidence to
support a guilty plea constitutes trial error. Menefee, 287 S.W.3d at 14.
      A person commits aggravated assault by committing an assault that causes
serious bodily injury to another. TEX. PENAL CODE ANN. § 22.02(a)(1) (West
2011). “‘Serious bodily injury’ means bodily injury that creates a substantial risk
of death or that causes death, serious permanent disfigurement, or protracted loss
or impairment of the function of any bodily member or organ.” Id. § 1.07(a)(46)
(West Supp. 2014). The indictment alleged in Count Four that Appellant “caused
serious bodily injury to [Q.S.]” by “causing [Q.S.] to contract human
immunodeficiency virus (HIV).”       Appellant contends that the State failed to
present evidence that he caused serious bodily injury by transmitting HIV to Q.S.
However, Appellant judicially confessed to this element of the offense by
confessing to “each and every act alleged” in the indictment. A judicial confession
will suffice to support a guilty plea as long as the confession covers all of the
elements of the charged offense. Menefee, 287 S.W.3d at 13. We conclude that
Appellant’s judicial confession covered all of the elements of the charged offense,
including the element challenged by Appellant on appeal.          We overrule
Appellant’s sole issue.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE


February 27, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.